Citation Nr: 1827002	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO. 14-28 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tonsil cancer with throat involvement, to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active service in the United States Marine Corps (USMC) from August 1968 to December 1969, to include service in the Republic of Vietnam (RVN) from May 5, 1969 to November 29, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  By that rating action, the RO, in part, denied service connection for tonsil cancer with throat involvement, to include as due to Agent Orange exposure.  The Veteran appealed this rating action and the RO's determination therein to the Board. 

In October 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  The Veteran served in the RVN and is presumed to have been exposed to herbicides.

2.  Tonsil cancer has been medically related to the Veteran's presumed in service herbicide exposure.


CONCLUSION OF LAW

Tonsil cancer was incurred in service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.105, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a videoconference hearing in October 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

II. Merits Analysis

The Veteran seeks service connection for tonsil cancer with throat involvement.  He contends that his tonsil cancer is the result of having been exposed to Agent Orange in the RVN.  (Transcript (T.) at page (pg.) 6)). 

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303 (a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

For claims involving exposure to an herbicide, such as Agent Orange, the law provides that Veterans who served on active military, naval, or air service in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975 (the Vietnam era), shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to the contrary.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii).  As the Veteran served in the RVN from May 5, 1969 to November 29, 1969, his exposure to Agent Orange therein is presumed.  

Diseases deemed associated with herbicide exposure, as listed in 38 C.F.R. 
§ 3.309(e), shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Respiratory cancer (cancer of the lung, bronchus, larynx, or trachea) is included in the presumptive diseases associated with herbicide exposure. 

While the evidence shows that the Veteran has been diagnosed with squamous cell carcinoma of the left tonsil, tonsil cancer is not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis. 

Nonetheless, the Veteran may establish service connection if the evidence shows that his tonsil cancer was, in fact, directly caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).

To that end, there are three private medical opinions that are supportive of the claim on a direct service connection theory.  

In a March 2013 opinion, Dr. CD reported that the Veteran was eight months status-post radiation and concurrent chemotherapy for squamous cell cancer of the left tonsillar region with neck involvement.  Dr. CD noted the Veteran's exposure to Agent Orange during active service in the RVN.  Dr. CD opined that the tonsillar region would certainly be considered an oropharyngeal cancer, but that the exact cause of the Veteran's cancer was unclear, although Agent Orange could have contributed or been a causative agent.  
In an October 2013 report, Dr. CB opined, after recording the Veteran's in-service history of Agent Orange exposure and a physical examination, that it would not be impossible to rule out the dioxin as a contributing factor in the development of his tonsil cancer.  Thus, it was Dr. CB's opinion that it was possible that dioxin could have contributed to his cancer diagnosis.  

The Board finds Dr. CD's and CB's March and October 2013 opinions, respectively, to be of minimal probative value in evaluating the claim because they are speculative and equivocal.  Their opinions do not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence).  The term could is "simply is too speculative in order to provide the degree of certainty required for medical nexus evidence."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds Dr. CD's and Dr. CB's opinions, wherein they he used the terms of "possible" and "could have" to be too speculative and cannot serve as medical nexus evidence in support of the claim.

Finally, Dr. BB, the Veteran's cancer surgeon and former chief of otolaryngology, head and neck surgery at the Salt Lake City VA Medical Center, provided a favorable opinion in April 2013.  Dr. BB indicated that in his review of a number of cases that have been seen at the VA, there was a burgeoning body of evidence that suggested that exposure to Agent Orange may indeed lead to the development of a tonsil cancer.  Dr. BB maintained that clearly with the linkage between Agent Orange and cancers of the lung, larynx, trachea and bronchus, it seemed logical that an adjacent anatomic structure such as the base of the tongue, tonsil and other areas of the oropharynx might also be at risk due to the common environmental exposure and the similar genetic background.  Therefore, Dr. BB felt it to be highly plausible and likely that the Veteran's exposure to Agent Orange in 1969 was the likely underlying etiology for the cancer.  

In a July 2014 electronic mail to the Veteran, Dr. BB specifically noted a study performed by the National Academy of Sciences that showed a doubling of the odds of getting oral cavity and pharyngeal cancers and nasal/nasopharyngeal cancers in Veterans of the Vietnam-era when compared to age-matched Veterans as a whole.  Dr. BB related that the nasal/nasopharyngeal cohort was too small to show a reliable epidemiologic odds ratio but that it definitely suggested the correlation.  Dr. BB maintained that the above-cited study was the best evidence, a correlational epidemiologic study, and not necessarily causal evidence.  However, he could not find any benchtop studies that specifically asked a causation scientific question between Agent Orange and pharyngeal cancers.  

The Board finds that the evidence of record supports a finding of service connection for tonsil cancer.  The Board accords significant probative weight to Dr. BB's April 2013 medical opinion and July 2014 supplemental statement.  The opinion is well-reasoned and is based upon relevant facts supported by references to specific facts of this case and medical studies in his July 2014 electronic email.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Although Dr. BB used the phrase "highly plausible and likely", the Board finds that this approximates at least as likely as not.  Therefore, tonsil cancer is related to exposure to herbicides during service and the appeal is granted.


ORDER

Service connection for tonsil cancer as due to Agent Orange exposure is granted. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


